UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7123



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EATON ROSE, a/k/a Tony Barrett,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (CR-01-421; CA-03-613-1)


Submitted:   June 18, 2007             Decided:     December 11, 2007


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eaton Rose, Appellant Pro Se.    Sandra Jane Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eaton Rose filed an appeal from the district court’s

order accepting the recommendation of the magistrate judge and

denying   relief   on   his    28   U.S.C.   §   2255   (2000)   motion.   We

previously granted a certificate of appealability on the sole issue

of whether counsel rendered ineffective assistance by failing to

file an appeal on Rose’s behalf.             We denied a certificate of

appealability and dismissed the appeal as to all other issues. See

United States v. Rose, No. 04-7123 (4th Cir. July 31, 2007)

(unpublished order).

           After full consideration of the informal briefs and

record in this case pertaining to Rose’s remaining claim, we find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.        Rose v. United States, Nos. 1:01-cr-421-1;

1:03-cv-613 (M.D.N.C. Apr. 30, 2004).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -